EXHIBIT 99 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 NEWS RELEASE October 25, 2010 Analyst Contact: Susan Allen (203) 499-2409 UIL Holdings Corporation Declares Quarterly Dividend UIL Holdings Corporation (NYSE: UIL) announced that its Board of Directors declared a quarterly dividend of $0.432 per share on its Common Stock at today’s Board meeting. This dividend is payable January 3, 2011 to shareowners of record at the close of business on December 17, 2010. UIL Holdings Corporation (NYSE:UIL), headquartered in New Haven, Connecticut, is the holding company for The United Illuminating Company, a regulated utility providing electricity and energy related services to 324,000 customers in the Greater New Haven and Bridgeport.For more information on UIL Holdings, visit us at http://www.uil.com.
